RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11-12-20 has been entered into the record.  Claims 1-11 are pending.  Claims 1 and 5-8 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 2-4 drawn to an invention nonelected with traverse.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Rejections Withdrawn
Any rejection/objection not maintained herein is withdrawn in view of the amendment to the claims.

Rejections Maintained
Claims 1 and 5-11 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  conjugates where R1, R2 and R4 are all “H” and the structure of the linker is that formed from the conjugation of the  derivatization of carrier protein in Example 2 and the activation of the oligosaccharide in Example  3 as conjugated in Example 4, it does not reasonably provide enablement for R1, R2, R4 groups of C1-6 akyl or aryl or any other linker structure from the vast array of combinations set forth in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues the statement at paragraph 13 of the specification that the development will provide for a vaccine with non-inferior immunogenicity as compared to the existing vaccines and point to example 5.  As indicated in the rejection, immunogenicity of the conjugate and the alleged “non-inferiority” is dependent upon the length of the oligosaccharide and the ratio of the 
For the foregoing reasons, the rejection is maintained. 

Status of Claims
Claims 1 and 5-11 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645